COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


                                                  §
  IN RE: YVONNE ROSALES,                                          No. 08-21-00191-CV
                                                  §
                        Relator,                            AN ORIGINAL PROCEEDING
                                                  §
                                                                   IN MANDAMUS
                                                  §

                                                  §

                                                  §

                                          O R D E R

       The Court GRANTS the Real Party in Interest, Patrick Crusius’ motion for extension of

time within which to file the response to writ of mandamus until December 10, 2022. NO

FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE REAL PARTY IN

INTEREST, PATRICK CRUSIUS’ RESPONSE WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Felix Valenzuela, the Real Party in Interest’s

attorney, prepare the Real Party in Interest, Patrick Crusius’ response and forward the same to this

Court on or before December 10, 2022.

       IT IS SO ORDERED this 9th day of November, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.